Citation Nr: 1243483	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  06-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rheumatic heart disease.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for a skin rash, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for rheumatic heart disease, diabetes mellitus, and a skin rash.  

In an August 2009 decision, the Board denied service connection for rheumatic heart disease.  The claims for service connection for diabetes mellitus and a skin rash were remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  These claims were again remanded for further development in March 2011.  

As was previously noted by the Board in its March 2011 remand, following the August 2009 denial of the claim for service connection for rheumatic heart disease the issue of entitlement to service connection for rheumatic heart disease was inadvertently included in a supplemental statement of the case (SSOC) issued in December 2010.  As the Board stated in March 2011, the December 2010 SSOC constituted a VA readjudication of the issue of entitlement to service connection for rheumatic heart disease.  See, e.g., Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran, through his representative, expressed disagreement with this readjudication in a December 2010 VA Form 646.  In light of the timely disagreement with this readjudication, in March 2011 the Board remanded the claim for service connection for rheumatic heart disease for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC was issued in July 2011.  The issue of whether new and material evidence had been received to reopen a claim for service connection for rheumatic heart disease was then included in the Veteran's representative's September 2011 Informal Hearing Presentation (IHP).  The Board accepts the September 2011 IHP as a substantive appeal regarding this issue.  

In September 2011, the Board again remanded the claims listed on the title page for further development.  In an October 2012 SSOC the AMC continued its denial of the claims for service connection for diabetes mellitus and a skin rash.  As will be discussed below, the AMC did not issue an SSOC regarding the request to reopen the claim for service connection for rheumatic heart disease subsequent to the Board's September 2011 remand.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the AMC in the October 2012 SSOC.  As will be addressed below, the Virtual VA file reflects that there are additional statements from the Veteran which are in VA's possession which are potentially pertinent to the claims on appeal but are not currently associated with the record before the Board.  Such statements will be associated with the record on remand.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

The record indicates that there is additional evidence which is potentially pertinent to the claims on appeal.  In the September 2011 remand, the Board noted that the claims file included private treatment records from Family Practice Associates of Easley, P.A., dated from January 2003 to February 2006.  The Board instructed the AMC/RO to provide the Veteran with necessary authorizations for the release of any identified private treatment records not currently on file - to specifically include, but not limited to, records from Family Practice Associates of Easley, P.A., dated prior to January 2003 or after February 2006.  The AMC/RO was to obtain any identified records and associate them with the claims file.  In an October 2011 letter, the AMC advised the Veteran that it needed his authorization to obtain medical records from this facility.   

In October 2011, the Veteran submitted a VCAA notice response in which he indicated that he had enclosed all the remaining information or evidence to support his claim.  Enclosed was a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) in which he indicated that he received primary care treatment from Easley Family Practice from 1970 through October 2011.  

The RO had previously requested records from Family Practice Associates of Easley in May 2006, pursuant to a February 2006 VA Form 21-4142 in which the Veteran reported treatment for diabetes (from 1991 through May 2006), rheumatic heart disease (from 1981 through May 2006) and for a skin rash (in the 1970s).  In a June 2006 response, the medical practice stated that there were no records from 1970 through 1979.  Records dated from December 2002 through February 2006, however, were provided.  

Additionally, in October 2011, the Columbia VA Medical Center (VAMC) furnished treatment records from Family Practice Associates of Easley dated from February 2004 through July 2006.  Nevertheless, the Veteran's October 2011 VA Form 21-4142 indicates that more recent treatment records from this facility are available.  There is no indication that treatment records have been requested from this facility since May 2006.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Accordingly, the claims are being remanded to attempt to obtain any additional treatment records from this facility.  

Further, VA treatment records currently associated with the claims file reflect that the Veteran had an EKG in January 2010; however, the actual EKG report is not currently of record.  As this EKG report is potentially pertinent to the request to reopen the claim for service connection for rheumatic heart disease and is and within the control of VA, it should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, an August 2010 VA social work consult reflects that the Veteran had limited income of Social Security Administration benefits.  It is unclear whether the Veteran is in receipt of Social Security disability benefits. While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  When VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  On remand, the AMC/RO should clarify whether the Veteran is in receipt of Social Security disability benefits and, if so, should obtain and associate with the claims file or Virtual VA e-folder a copy of any SSA decision regarding a claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying that determination.

The Veteran asserts that he has rheumatic heart disease, diabetes mellitus, and a skin rash related to in-service herbicide exposure.  Specifically, he argues that he was exposed to herbicides along the demilitarized zone (DMZ) in Korea.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2012).

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 76 Fed. Reg. 4245 (Jan. 25, 2011).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 (West 1991) and 38 C.F.R. § 3.303. 

The Veteran's service personnel records reflect that he was stationed in Korea from February 1968 to March 1969 and his unit of assignment was the Company D,   335th Maintenance Battalion.  In its August 2009 remand, the Board instructed that, consistent with the VA Adjudication Procedure Manual, the AMC/RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC) and request information as to whether the Veteran's unit of assignment was stationed along the DMZ at any point between February 1968 and March 1969.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  The RO contacted the Compensation & Pension Service, which advised the RO in March 2010 that the proper action was to refer the case to the JSRRC; however, the RO determined later that month that the case did not merit referral to the JSRRC.  In its March 2011 remand, the Board stated that the case was to be referred to the JSRRC in order to fulfill VA's statutory duty to assist the Veteran.   

In June 2011, the AMC contacted the JSRRC to attempt to verify the Veteran's claimed herbicide exposure.  The AMC provided the Veteran's unit of assignment.  In describing the circumstances surrounding exposure to Agent Orange the AMC indicated, "Please determine if this veteran's unit was stationed in or near the DMZ and consequently exposed to herbicides.  The veteran's MOS was 63C20 Gen Veh Rpmn.  The veteran alleges that his unit rotated twice for duties along the Korean DMZ.  The veteran was stationed in Korea from 20 Feb 1968 to 19 March 1969."  In the fields regarding dates of claimed Agent Orange exposure, the AMC listed the following date ranges:  2-22-68 to 3-21-68, 3-22-68 to 4-21-68, 4-22-68 to 5-21-68, 5-22-68 to 6-21-68, 6-21-68 to 7-21-68, and 7-22-68 to 8-21-68.  The JSRRC responded in June 2011 it had reviewed the 1968 unit histories of the Veteran's unit (335th Maintenance Battalion) and the 20th General Support Group (the higher headquarters of the 335th Maintenance Battalion); which documented that the Veteran's unit was about 30 miles from the DMZ, but did not mention or document any specific duties performed by his unit along the DMZ.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

As stated above, in the March 2011 remand, the AMC/RO was instructed to request information from the JSRRC as to whether the Veteran's unit of assignment in Korea was stationed in or near the DMZ at any point between February 1968 and March 1969.  While the June 2011 JSRRC request stated that the Veteran served in Korea from February 1968 to March 1969, the dates of claimed Agent Orange exposure listed were limited to February 1968 to August 1968.  While it is possible that the JSRRC did research the entire period of the Veteran's service in Korea, the fact that the JSRRC response states that the 1968 unit histories were reviewed suggests that only the date ranges listed were investigated.  

The AMC/RO should make an additional request to the JSRRC regarding whether the Veteran's unit of assignment while in Korea was stationed in or near the DMZ at any point between August 1968 and March 1969.  See Stegall, 11 Vet. App. at 271.  

Further, the Veteran's Virtual VA e-folder reflects that, in a July 2010 rating decision, the RO denied service connection for invasive moderately differentiated squamous cell carcinoma of the larynx, to include as due to claimed herbicide exposure.  A copy of the July 2010 rating decision contained in the Virtual VA e-folder has not been associated with the paper claims file.  While the July 2010 rating decision is available for the Board's review in the Veteran's Virtual VA e-folder, this e-folder does not include all of the evidence considered in the rating decision.  

The evidence considered in the July 2010 rating decision included service treatment records, service personnel records, records of treatment from the Columbia VAMC (dated from July 2009 through July 2010), statements from the Veteran received in February, March, and April 2010, and copies of photographs and a map of Korea submitted by the Veteran in April 2010.  While the Veteran's service treatment records, service personnel records, and VA treatment records dated from June 2006 to February 2012 are currently available for the Board's review, the February, March, and April 2010 statements from the Veteran, as well as the photographs and map of Korea submitted in April 2010, are not currently available for the Board's review in either the paper claims file or the Virtual VA e-folder.  Without being able to review these pieces of evidence, the Board is unable to ascertain whether they are pertinent to the claims currently on appeal.  

On remand, the AMC/RO should obtain and associate with either the paper claims file or the Veteran's Virtual VA e-folder the evidence relied on in the July 2010 rating decision, specifically, the February, March, and April 2010 statements from the Veteran, as well as the photographs and map of Korea submitted in April 2010.  

The rating codesheet of the July 2010 rating decision reflects that a temporary file was reviewed.  On remand, the AMC/RO should also associate any temporary folders in VA's possession with the claims file.  

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA must notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

As regards the request to reopen the claim for service connection for rheumatic heart disease, this claim was remanded in September 2011 to provide the Veteran with legally adequate notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Board stated that the notice needed to inform the Veteran of the evidence and information necessary to reopen the claim and of the bases of the last final denial.  

In an October 2011 VCAA letter, the AMC advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for rheumatic heart disease, and advised him that this claim had previously been denied and new and material evidence would be required to reopen the claim.  However, this letter incorrectly informed the Veteran that the prior final denial of his claim was the July 2006 rating decision (as opposed to the August 2009 Board decision).  Further, the basis for the August 2009 denial of the claim for service connection was a finding that there was no competent evidence that the Veteran currently had rheumatic heart disease.  

The October 2011 letter, however, stated that the claim was previously denied because the unit to which the Veteran was assigned was not one of those identified by the Department of Defense as one that was assigned to or rotated in areas along the DMZ where herbicides were used and there was no evidence of a diagnosis of rheumatic heart disease in service or of exposures to herbicide during service.  In light of these deficiencies, on remand, the Veteran should be furnished corrective VCAA notice.

Finally, in the September 2011 remand, the Board indicated that, after completion of the requested development, the AMC/RO should consider all of the evidence of record and readjudicate the Veteran's claims.  The Veteran and his representative were to be issued an SSOC.  After undertaking requested development, including associating additional medical evidence with the record, the Veteran and his representative were furnished an SSOC regarding the claims for service connection for diabetes mellitus and a skin rash; however, the Veteran has not been furnished an SSOC regarding the request to reopen the claim for service connection for rheumatic heart disease.  
Under these circumstances, a remand is required to readjudicate this claim on the basis of the evidence associated with the claims file since the September 2011 remand.  See Stegall, 11 Vet. App. at 271; 38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to reopen the claim for service connection for rheumatic heart disease, to include as due to herbicide exposure, and substantiate the underlying claim for service connection.  Consistent with Kent v. Nicholson, this notice should advise the Veteran of the basis of the Board's prior denial of his claim for service connection in the August 2009 decision - specifically, a finding of no competent evidence of current rheumatic heart disease.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for heart disease, diabetes mellitus, and/or a skin rash.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for the report of a January 2010 VA EKG (discussed above), records of treatment from the Columbia VAMC (dated since February 2012), and treatment records from Family Practice Associates of Easley (dated prior to December 2002 and since July 2006, as identified in the October 2011 VA Form 21-4142, referenced above).

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Ask the Veteran to clarify whether he is in receipt of Social Security disability benefits related to his claimed rheumatic heart disease, diabetes mellitus, and/or skin rash.  If so, the AMC/RO should obtain from the SSA a copy of any decision(s) regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying those determinations.  If the records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  Contact the JSRRC and request information as to whether the Veteran's unit of assignment while in Korea, the 335th Maintenance Battalion, was stationed "in or near the Korean DMZ in an area in which herbicides are known to have been applied" at any point between August 22, 1968 and March 18, 1969.   

5.  If there is confirmation that it is at least as likely as not that the Veteran's unit of assignment in Korea was at any point stationed in or near the DMZ in an area in which herbicides are known to have been applied, afford the Veteran a comprehensive physical examination, to be conducted by a qualified physician, to ascertain whether a claimed skin rash is related to any incident of active service.  The following considerations will govern the examination:

(a) The claims file, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) After conducting any interviews with the Veteran or any appropriate clinical testing, the VA examiner must initially indicate whether the Veteran currently has a form of skin rash, and state the precise diagnosis.  The examiner must further indicate whether any such diagnosed disorder is related to an incident of active military service, including exposure to herbicides while stationed in Korea.

(c) The examiner must state whether the Veteran has chloracne or other acneform disease consistent with chloracne, and provide a rationale for his or her opinion.

(d) The examiner must take a complete history from the Veteran as to the onset, nature and progression of symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his claimed skin rash, the examiner must state this, with a fully reasoned explanation.

(e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

6.  Conduct any other appropriate examination and development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record, to specifically include evidence associated with the record since the Board's September 2011 remand.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


